TATE, J.
The defendant is entitled to full review of assignments of error as to adverse ruling on motions and objected to rulings. His remedy is to apply for supervisory relief as to his conviction and sentence pursuant to La. Supreme Court Rule 10, Section 5(a)(10) and 5(b) and to request a delay and stay from the trial court. I concur in the denial of the present application, which as I understand it is primarily based on its procedural inappropriateness and deficiencies and not on the merits.
DENNIS, J., concurs in denial of the writ for the reasons stated by Tate, J.